Citation Nr: 0731066	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  98-02 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION


The veteran served on active duty from July 1968 to July 1970 
and from May 1974 to May 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In August 1998, the veteran presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
in the record.

The case was last before the Board in June 2004, at which 
time it was remanded to the RO for additional developement.  
Following completion of the development, the case has been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

There is no competent medical evidence showing the veteran 
has a chronic respiratory disorder that is related to 
service.


CONCLUSION OF LAW

A chronic respiratory disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2007).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in March 2003, July 2004, August 2005, and May 2006, which 
informed the veteran of what evidence is needed to 
substantiate the claim, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter after the initial adverse 
decision.  Thus a timing defect has occurred.  

In order to cure a timing defect, a compliant notice must be 
issued followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  VA 
complied with this duty.  The Board remanded the case 
specifically for additional notice to the veteran.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  
Following readjudication of the claim, the RO issued a 
supplemental statement of the case.  In May 2006, VA also 
provided the additional notices recommended by the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473.  Thus, the veteran 
will not be unfairly prejudiced by the Board's adjudication 
now.  




Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may place the 
evidence in equipoise and thus, under 38 U.S.C.A. § 5107, 
establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

A March 1993 VA general medical examination report notes that 
the veteran's respiratory system was normal.  

In February 1997, the veteran submitted his first request for 
service connection for a respiratory disability.  He claimed 
that he had been exposed to "various gases" during active 
service at Fort Benning, Georgia, while participating in 
testing of anti-CBR (chemical, biological, radiological) 
clothing.  In July 1997, he added that the service connection 
claim included asthma, wheezing, and allergies. 

VA outpatient treatment reports reflect that the veteran used 
an albuterol inhaler as early as 1994, but not earlier.  A 
December 1996 VA chest X-ray showed bilateral pleural 
thickening consistent with chronic bronchitis.  A September 
1997 VA pulmonary function test showed moderately severe 
obstructive airway disease.

In August 1998, the veteran testified credibly before the 
undersigned Veterans Law Judge that he had no breathing 
problem prior to entry into active military service.  He 
testified that in 1975, he participated in an experiment at 
Fort Benning, Georgia.  The experiment consisted of wearing 
charcoal-lined clothing and a gas mask for eight hours per 
day for three weeks for the testing of exposure to various 
gases.  The veteran responded to his representative that he 
was also exposed to mustard gas during active service.  
He testified that he developed a respiratory problem during 
that period.  He recalled that a physician offered a 
diagnosis of bronchitis with an allergy.  He was treated with 
injections of an unknown substance.  After service, the 
breathing problem was aggravated at various times by dust and 
perfume.  

In his January 1998 notice of disagreement (NOD), the veteran 
reiterated that his wheezing began while testing the CBR 
uniform in 1975.  He stated, "I have been on inhalers for 
years."  

In June 2000, a VA pulmonologist reviewed the claims file, 
examined the veteran, and offered a diagnosis of mild to 
moderate COPD.  The physician stated, "In light of his long 
smoking history (30 years of regular and heavy smoking) the 
likelihood is extremely high that his lung condition is 
secondary to his cigarette smoking."  The physician 
concluded that the specific form of COPD shown in this case 
would be characterized as "emphysema/chronic bronchitis."  
A diagnosis of asthma was less likely.  The physician also 
opined that it was impossible to state with conviction that 
the bronchitis during active service was solely attributable 
to smoking, but the chances are extremely high that most, if 
not all, of his lung disease is secondary to longstanding 
smoking. 

In June 2004, the Board again remanded the case for 
development.  The Board also requested mustard gas 
development.  

In September 2005, the veteran reported that Sand Patch was 
an area of Fort Benning, Georgia.  His wheezing symptoms 
arose during CBR testing there.  He also recalled that they 
talked about how mustard gas could not penetrate the new CBR 
uniform.  

In October 2005, the veteran reported that the CBR test was 
secret and that testing against mustard gas and other toxins 
was carried out.  

The veteran underwent a VA respiratory disease compensation 
examination in November 2006.  The veteran reported that he 
had been receiving Social Security benefits because of his 
schizophrenia.  He further stated that while he was stationed 
in Fort Benning, Georgia he was involved in a training 
exercise that included testing of chemical/biologic/radiation 
uniforms that had a charcoal lining.  He stated that he was 
exposed to some type of chemical agent (questionably mustard 
gas).  The physician reviewed the claims files and recent 
PFTs and examined the veteran.  The assessment was mild COPD.  
The examiner concluded that there is no documentation that 
the veteran was exposed to any mustard agent or other 
chemical irritants.  The physician reviewed typical mustard 
gas exposure symptoms and chronic diseases resulting from 
such exposure.  The physician noted that there was no 
evidence for exposure to mustard gas in the claims files and 
then dissociated the veteran's COPD from mustard gas 
exposure.  

VA's Appeals Management Center (AMC) obtained all available 
VA treatment records identified.  In June 2007, the AMC 
issued a supplemental statement of the case.  Subsequently, 
in June 2007, the veteran reported that no treatment record 
about exposure to mustard gas or about the Army's CBR test 
was available to him.  

Although wheezing is noted on the separation examination 
report, a subsequent VA medical examination report dated in 
March 1993 notes that the respiratory system was normal.  
Thus, continuity of symptoms dating back to active service 
has not been demonstrated.  

Although the veteran attributes COPD to active service, he is 
not a trained medical professional.  Lay statements are 
competent evidence with regard to descriptions of symptoms of 
disease or disability or an injury, but when the 
determinative issue involves a question of medical diagnosis 
or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Since the preponderance of the 
evidence is against entitlement to service connection for a 
respiratory disorder, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).





ORDER

Service connection for a chronic respiratory disorder is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


